Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

 

This agreement is entered into between Archer Daniels Midland Company
(hereinafter “ADM”), and LSCP, LLLC. (hereinafter “LSCP”).

 

WHEREAS, Minnesota Corn Processors, LLC (hereinafter “MCP”) and LSCP were
parties to a contract dated February 19, 2002 captioned “Ethanol Marketing
Agreement” (hereinafter the “Marketing Agreement”) which provided that MCP was
to purchase the ethanol produced by LSCP for the purpose of marketing, selling
and distributing that ethanol, along with the ethanol produced by MCP; and

 

WHEREAS, ADM succeeded to the rights and obligations of MCP arising under the
Marketing Agreement; and

 

WHEREAS, a dispute has arisen between ADM and LSCP regarding the actual price
ADM is to pay LSCP for all the ethanol it purchased from LSCP up to and
including September 30, 2005; and

 

WHEREAS, it is the desire of ADM and LSCP at this time to settle certain
differences and disputes between them, including all claims, charges, actions,
causes of action, appeal rights, or disputed issues of law and fact that have
been raised or could be raised by either party except as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the payments and mutual
promises set forth herein, the receipt and sufficiency of which are acknowledged
by all parties, ADM and LSCP hereby agree as follows:

 

1.                                       MUTUAL RELEASE OF CLAIMS. Upon
execution of this Settlement Agreement, the parties on behalf of themselves and
their shareholders, officers, directors, employees, agents, attorneys,
representatives, divisions, parent corporations, subsidiary corporations and/or
affiliate corporations covenant not to sue and agree to release, remise, and
forever discharge each other from any and all claims, actions, causes of action,
suits, debts,

 

--------------------------------------------------------------------------------


 

agreements, promises, damages, judgments, liabilities, losses, expenses and
demands whatsoever, direct or indirect, in law or in equity, whether known or
unknown, matured or not, which the parties may have had or presently have
relating to the inclusion of gains and losses from gasoline index hedges in
calculating the price ADM is to pay LSCP under the Marketing Agreement up to and
including September 30, 2005.

 

2.                                       SETTLEMENT OF ADM’s CLAIMS. Upon the
execution of this Settlement Agreement, LSCP shall pay Three Million Ten
Thousand Two Hundred Ninety-Seven dollars and thirty cents ($3,010,297.30) to
ADM.

 

3.                                       NO ADDITIONAL PAYMENTS OR
CONSIDERATION. The payments provided for in Section 2 above constitute the
entire settlement amounts that ADM will receive from LSCP in connection with any
released claim. No promise for additional or further monetary consideration has
been made by anyone subject to this Settlement Agreement.

 

4.                                       LEGAL REPRESENTATION. The parties
acknowledge that they are represented by legal counsel in connection with this
matter, that they have discussed this Settlement Agreement with legal counsel,
that they have carefully read and fully understand all of the provisions of this
Settlement Agreement, and represent that they are freely and voluntarily
entering into this Settlement Agreement after having been fully advised by their
own legal counsel of their rights in this matter and of the scope and effect of
this Settlement Agreement, based solely upon their own knowledge, belief and
judgment, and not upon any representations made by the other party or anyone on
its behalf, including, without limitation, the legal counsel of the other party.

 

5.                                       GOVERNING LAW, JURISDICTION AND VENUE.
This Settlement Agreement shall be governed by and construed in accordance with
the laws of the State of Iowa.

 

2

--------------------------------------------------------------------------------


 

6.                                       SUCCESSORS AND ASSIGNS. The parties
agree that this Settlement Agreement will be binding upon their heirs,
successors and assigns.

 

7.                                       MISCELLANEOUS. Words and phrases shall
be constructed as in the singular or plural number, and as masculine, feminine
or gender neutral, according to the context.

 

8.                                       ENTIRE AGREEMENT. It is agreed that
this Settlement Agreement and Release of Claims constitutes the entire and only
agreement of LSCP and ADM and there are no other agreements not specifically set
forth herein.

 

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

ARCHER DANIELS MIDLAND COMPANY

 

BY:

/s/ Martin S. Lyons

 

2/17/06

 

 

 

Date

 

Its:

Sr V-P Corn Processing

 

 

 

 

 

LITTLE SIOUX CORN PROCESSORS, LLC as

 

 

General Partner of LSCP, LLLP

 

 

 

 

 

BY:

/s/ Stephen G. Roe

 

2-15-06

 

 

Steve Roe

 

 

 

Date

 

 

 

CEO and President of

 

 

LITTLE SIOUX CORN PROCESSORS, LLC

 

 

 

3

--------------------------------------------------------------------------------